Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”), dated as of June 10, 2011 (the
“Effective Date”), between GRUBB & ELLIS COMPANY, a Delaware corporation
(“Company”), and Mathieu Streiff, a resident of the State of California
(“Consultant”).
WITNESSETH
     WHEREAS, Company desires to engage Consultant to render consulting services
to assist the Company in connection with the Company’s sale of Daymark Realty
Advisors (the “Services”); and
     WHEREAS, Consultant desires to accept such engagement upon the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which hereby
are acknowledged, the parties agree as follows:
AGREEMENT
1. Engagement. Company hereby engages Consultant to perform, and Consultant
hereby agrees to perform, the Services for the Company, on the terms and
conditions provided in this Agreement. The Services shall be performed solely by
Consultant as an independent contractor and the parties acknowledge that no
employer-employee relationship exists or shall exist between Company and
Consultant. The Services shall not be performed by any party other than
Consultant without the prior written consent of Company. Consultant shall not be
deemed to be guaranteeing any result from the performance of his duties, nor
shall Consultant be deemed to be guaranteeing the performance by any third party
of any obligation of such third party to Company. Consultant shall not be
obligated to perform any services under this Agreement unless specifically
requested to do so.
2. Term. The term of this Agreement (the “Term”) shall commence as of the
Effective Date and shall continue in perpetuity until the close of the Daymark
Sale (as defined below) unless earlier terminated by either party by written
notice. Either party shall have the right to terminate this Agreement with or
without cause at any time. Upon termination, all rights and obligations
hereunder shall expire and terminate as of the date of termination, other than
the terms that are explicitly set forth in this Agreement to survive
termination. Upon any termination, Consultant shall provide a final invoice with
all earned and unpaid Fees.
3. Consulting Services: Not Legal Services. Consultant shall provide the
Services to the Company as requested. In this regard, Michael Rispoli (or his
successor in such capacity) shall be the primary point of contact for business
direction. The services provided by Consultant shall not constitute legal advice
or legal services of any kind and Consultant shall

 



--------------------------------------------------------------------------------



 



not be acting as a legal representative of the Company. If Consultant is
required to travel to provide the consulting services, Consultant shall do so
upon reasonable notice from the Company, at reasonable intervals and for
reasonable durations and in accordance with the Company’s travel policies. The
Company shall reimburse Consultant for all reasonable out-of-pocket expenses
incurred by Consultant in his performance of the Services (other than expenses
for office space, secretarial or other administrative services) in accordance
with the Company’s expense account procedures, including travel expenses.
4. Consulting Fees. The Company will pay to Consultant the following fees
(collectively, the “Consulting Fees”):
     (a) Consultant shall be paid a monthly retention fee of Ten Thousand
Dollars ($10,000) per month, earned and payable upon the first day of each month
during the Term (the “Monthly Advance”), as an advance against an hourly fee of
Three Hundred Dollars ($300) per hour for time spent by Consultant providing
Services under this Agreement (the “Hourly Fees”). The Monthly Advance for the
month of June will be pro-rated and paid within two (2) days of execution of
this Agreement without the need of submission of an invoice by Consultant.
Consultant shall submit invoices no more frequently than bi-weekly and will
provide reasonably detailed summaries of the time allocated to the provision of
Services. To the extent the Hourly Fees for any month exceeds such month’s
Monthly Advance (the “Additional Monthly Fees”), the Company shall pay such
Additional Monthly Fees in accordance with the provisions of this Section 4. To
the extent the Hourly Fees in any month do not exceed such month’s Monthly
Advance, such month’s Monthly Advance shall be deemed earned in full and no
refund or other credit against future Fees earned under this Agreement shall
apply; and
     (b) An incentive fee equal to Two Hundred Thousand Dollars ($200,000) (the
“Incentive Fee”) payable immediately by check or wire transfer (at Consultant’s
option) upon the closing of a Daymark Sale provided that (i) this Agreement is
in effect, or (ii) this Agreement has been terminated prior thereto by Company
other than for “Cause” (as defined below). Accordingly, the Incentive Fee shall
be paid to Consultant immediately by check or wire transfer (at Consultant’s
option) upon the closing of a Daymark Sale in the event a definitive agreement
has been signed for a Daymark Sale prior to Consultant’s termination by the
Company other than for “Cause”. In addition, the Incentive Fee shall be paid to
Consultant immediately by check or wire transfer (at Consultant’s option) upon
the closing of a Daymark Sale in the event a definitive agreement for a Daymark
Sale is signed within the forty-five (45) day period after Consultant’s
termination by the Company other than for “Cause”. For the avoidance of doubt,
in all instances, the Incentive Fee will only be paid in the event a Daymark
Sale closes.
All Fees and reimbursements owed under this Agreement shall be paid within seven
(7) days of Company’s receipt of Consultant’s invoice. All amounts not paid by
the Company when due under this Agreement shall accrue interest at 1.5% per
month (18% annually) until paid. This Section 4 shall survive termination of
this Agreement.

2



--------------------------------------------------------------------------------



 



5. Defined Terms. For purposes of this Agreement:
     (a) “Daymark Sale” shall mean the Company, Daymark Realty Advisors, Inc.
(“Daymark”) and/or NNN Realty Advisors, Inc. (“NNNRA”) closing any of the
following transactions:
          (i) the acquisition by any person, entity or group, along with any
affiliate of any such person, entity or group, of beneficial ownership of 50% or
more of the voting stock of Daymark, NNNRA, Grubb & Ellis Realty Investors, LLC
or Triple Net Properties Realty, Inc. (collectively, the “Daymark Entities”); or
          (ii) a merger or consolidation of one or more Daymark Entities with
one or more entities as a result of which the holders of the outstanding voting
stock of such Daymark Entity(ies) entitled to vote immediately prior to such
merger or consolidation directly or indirectly hold less than 50% of the voting
stock of the surviving or resulting corporation or entity; or
          (iii) a transfer of, or commitment to transfer, all or substantially
all of the property or assets of one or more Daymark Entities in one transaction
or a series of related transactions to a person, entity or group, along with any
affiliate of any such person, entity or group.
     (b) “Cause” shall mean:
          (i) Consultant’s failure to perform his assigned duties or
responsibilities with reasonable care or diligence; provided, however, that
Company shall provide written notice of any such failure to Consultant and
provide seven (7) days to cure such failure; or
          (ii) the commission of fraud or willful misconduct by Consultant in
connection with the provision of services under this Agreement.
6. Status and Obligations of Consultant. The parties acknowledge and agree that
Consultant is rendering services under this Agreement in the capacity as an
independent contractor and shall be free to exercise his discretion and judgment
as to the methods and means of performing the Services performed hereunder. The
parties further acknowledge and agree that Consultant is not an employee of the
Company, Daymark or any of their respective affiliates and will not by virtue of
this Agreement be treated as an employee of the Company, Daymark or any of their
respective Affiliates for any purpose. Consultant shall be solely responsible
for the payment of any and all of his required contributions and/or taxes,
including without limitation: federal, state and/or local income taxes and
withholding; workers’ compensation insurance; unemployment contribution
insurance; and social security taxes. Consultant represents that he is complying
and will continue to comply with all federal, state and local requirements
regarding employment taxes and income taxes and will indemnify and hold Company
harmless from any action by any government entity arising out of his failure to
perform any such responsibilities. The Company will provide Consultant

3



--------------------------------------------------------------------------------



 



with a Form 1099 as required by law. Consultant shall (i) comply with all
applicable federal, state, and local laws and regulations that relate to the
performance of Consultant’s duties as a consultant, and (ii) conduct himself in
an ethical manner at all times. This Section 6 shall survive termination of this
Agreement.
7. Confidential Information. Consultant acknowledges that during the Term,
Consultant will have access to confidential information of the Company, Daymark
and their respective business operations. Consultant agrees to keep all such
information strictly confidential and shall not disclose such information to any
third party (except as may be required by law or legal process) or use such
information for any purpose other than for the provision of services hereunder.
Upon completion of Consultant’s services hereunder, or the termination or
expiration of this Agreement, Consultant shall return to Company all
Confidential Information, data and materials provided to Consultant by Company,
or developed by Consultant as a result of Consultant’s services hereunder, as
requested by Company. This Section 7 shall survive any termination of this
Agreement.
8. No Restriction on Other Activities by Consultant. During the Term of this
Agreement, it is understood by the Company that Consultant may be engaged in
other consulting assignments, actively searching for other employment, or
pursuing other business opportunities. Nothing in this Agreement shall limit or
restrict any such activities by Consultant.
9. Indemnification: Limitation of Liability; No Effect on Indemnification
Agreement.
     (a) Company agrees to indemnify, defend, and hold Consultant harmless from
any and all claims, damages, losses, liabilities, charges (including attorney’s
fees), demands, and causes of action made or brought against Consultant in
connection with this Agreement, the provision by Consultant of services
hereunder, the Daymark Sale or any other transaction related thereto, unless
such claim is found by a court or arbitrator to have resulted solely and
directly from the fraud or willful misconduct of Consultant. The foregoing shall
include reimbursement to Consultant of out of pocket costs and payment to
Consultant of Hourly Fees for time spent in the event Consultant is requested or
required to testify, provide a deposition or provide any other form of interview
or dedicate any portion of time to a legal matter or proceeding relating to the
services provided under this Agreement or the Daymark Sale process.
     (b) Upon ay breach of this Agreement by Consultant, Company’s sole remedy
shall be to terminate this Agreement. Except as otherwise provided in Section
9(a) above, Company disclaims and waives any and all right to assert any claims,
losses, damages or causes of action against Consultant in connection with this
Agreement.
     (c) Nothing in this Agreement is intended to or should be construed to
limit, modify or alter the terms of that certain Indemnification Agreement dated
as of March 14, 2011 by and between the Company and Consultant or otherwise
limit, modify or alter the indemnification, hold harmless and similar rights
Consultant may have in connection with his period of employment with the Company
prior top the Effective Date.

4



--------------------------------------------------------------------------------



 



This Section 9 shall survive termination of this Agreement.
10. No Rights to Benefits. Consultant expressly acknowledges and agrees that he
has no right to receive any rights, privileges or benefits whatsoever under any
employee benefit plan, policy or program of the Company which the Company
otherwise makes available to its employees.
11. No Agency. Nothing contained in this Agreement shall be construed as
creating an agency relationship between the Company and Consultant. Consultant
shall not have the right bind the Company or Daymark make any commitments on
behalf of the Company or Daymark.
12. Successors and Assigns; Restrictions on Assignment. This Agreement shall
inure to the benefit of and shall be binding upon the parties hereto and their
respective successors, assigns, heirs, beneficiaries, estates, executors and
personal representatives. However, Consultant shall not be entitled to assign or
delegate any of his rights or obligations hereunder, other than rights to
payment of the Fees, without the prior written consent of the Company.
13. Governing Law: Jurisdiction. This Agreement shall be construed, performed
and enforced in accordance with, and governed by, the laws of State of
California, without giving effect to the principles of conflicts of laws
thereof.
14. Severability and Reformation. In the event that any provision of this
Agreement or any word, phrase, clause, sentence or other portion thereof should
be held to be unenforceable or invalid for any reason, Consultant and the
Company hereby expressly authorize any appropriate court or administrative body
to modify or delete such provision or portion thereof in such a manner so as to
make this Agreement, as modified, legal and enforceable to the fullest extent
permitted under applicable laws. In the event that any part of this Agreement is
declared by any court or other judicial or administrative body to be null, void
or unenforceable, said provisions shall survive to the extent it is not so
declared, and all of the other provisions of this Agreement shall remain in full
force and effect.
15. Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given (i) on the date of service if served personally on the party to
whom notice is to be given; (ii) on the day of transmission if sent via
facsimile transmission to the facsimile number given below if to Company, and
telephonic confirmation of receipt is obtained promptly after completion of
transmission; (iii) on the day after given to UPS or similar overnight courier
for overnight delivery; or (iv) on the fifth day after mailing, if mailed to the
party who whom notice is to be given, by first class mail, registered or
certified, postage prepaid. All such notice shall be addressed as follows:

5



--------------------------------------------------------------------------------



 



     If to Consultant:
Mathieu Streiff
488 62nd St
Newport Beach, CA 92663
Tel: 949-650-0934
     If to the Company:
Grubb & Ellis Company
1551 N. Tustin Suite 300
Santa Ana, CA 92705
Tel: 714-667-8252
Attn: Mike Rispoli
     Any party may change that party’s address or telephone numbers for the
purpose of this subsection by giving the other parties written notice of the new
address or telephone number in the manner set forth above.
16. Amendments: Waivers. Except as otherwise expressly provided in this
Agreement, this Agreement may be amended or modified, and any of the terms,
covenants, representations, warranties or conditions hereof may be waived, only
by a written instrument executed by the parties hereto, or in the case of a
waiver, by the party waiving compliance. The waiver by any party of any
condition or of the breach of any provision, term, covenant, representation or
warranty contained in this Agreement, in any one or more instances, shall not be
deemed to be nor construed as a further or continuing waiver of any such
condition or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement or as a waiver of any other
provision of this Agreement.
17. Entire Agreement. Along with the Separation Agreement and General Release of
All Claims entered into simultaneously herewith by the parties hereto, this
Agreement contains the entire understanding and agreement between the parties
hereto with respect to the matters contemplated herein and supersedes and
replaces all prior and contemporaneous agreements and understandings, oral or
written, with regard to such matters.
18. Section Headings. The section headings in this Agreement are inserted solely
as a matter of convenience and for reference and are not a part of this
Agreement.
19. Counterparts. This Agreement may be executed in multiple original, facsimile
or electronic counterpart copies, each of which will be considered an original
and all of which will constitute one and the same instrument, binding on all
parties hereto, even though all the parties are not signatory to the same
counterpart. Any counterpart of this agreement which has attached to it separate
signature pages, which taken together contain the signature of all parties
hereto, shall for all purposes be deemed a fully executed original.

6



--------------------------------------------------------------------------------



 



20. Understanding. Consultant and the Company agree and acknowledge that they
have read and fully understand the contents and effect of this Agreement, and
hereby voluntarily accept all the terms, provisions, conditions, restrictions,
and covenants of this Agreement.
21. Arbitration; Consultant Attorney’s Fees. Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by final
and binding arbitration in Orange County, California in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. This
Section 21 shall survive termination of this Agreement. In the event of a
dispute between the parties, the Company shall reimburse Consultant’s legal fees
if Consultant is the prevailing party in such dispute.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed either in an individual capacity or by their respective representatives
thereunder duly authorized, as the case may be, as of the date first above
written.

          GRUBB & ELLIS COMPANY    
 
       
By:
Name:
  /s/ Michael J. Rispoli
 
Michael Rispoli    
Title:
  EVP, CFO     Date:   6/10/11    
 
        MATHIEU STREIFF    
 
        /s/ Mathieu Streiff           Dale: 6/10/11    

8